Title: From George Washington to Colonel Morgan Lewis, 13 February 1778
From: Washington, George
To: Lewis, Morgan



Sir,
[Valley Forge, 13 February 1778]

I have been informed there is a considerable number of pack saddles among the stores taken from General Burgoyne’s army; I am to desire you will send me immediately a return of them, and indeed a general return of all the stores in your department. Such of the pack saddles as may want it, you will have repaired without loss of time. I am Sir Your most Obedt servt

G.W.

